EXHIBIT 10.1


HIBBETT SPORTS, INC.
SPECIAL 2019 RESTRICTED STOCK UNIT AWARD AGREEMENT
Effective April 26, 2019


NOTE:  This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Award in accordance with the Company’s 2015 Equity Incentive Plan.


THIS AGREEMENT (Agreement) is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Hibbett Sports,
Inc. (together with its subsidiaries (Company)).


A. The Company maintains the 2015 Equity Incentive Plan (EIP or Plan).


B. The Participant has been selected by the committee administering the EIP
(Committee) to receive a Restricted Stock Unit Award under the Plan.


C. Key terms and important conditions of the Award are set forth in the cover
letter (Grant Letter) which was delivered to the Participant at the same time as
this document.  This Agreement contains general provisions relating to the
Award.


IT IS AGREED, by and between the Company and the Participant, as follows:


1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


(a)  The Participant is the individual named in the Grant Letter.
(b)  The Grant Date is the date of the Grant Letter.
(c)  The Units means an award denominated in shares of the Company’s Common
Stock as specified in the Grant Letter.
(d)  The Restricted Periods shall begin on the Grant Date and end, as
applicable, on the first anniversary (such Restricted Period, the “First
Restricted Period”) or the second anniversary (such Restricted Period, the
“Second Restricted Period”) of the date of the Grant Letter.


Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.


2. Award. Subject to the terms and conditions of this Agreement, the Participant
is hereby granted the number of Units set forth in paragraph 1.


3. Settlement of Awards. The Company shall deliver to the Participant one share
of Stock (or cash equal to the Fair Market Value of one share of Stock) for each
vested Unit, as determined in accordance with the provisions of the Grant Letter
and this Agreement.  One half of the Units payable to the Participant in
accordance with the provisions of this paragraph 3 shall be paid solely in
shares of Stock, solely in cash based on the Fair Market Value of the Stock
(determined as of the closing price on the last day of the First Restricted
Period, or if not a business day, the first business day preceding the last day
of the First Restricted Period), or in a combination of the two, as determined
by the Committee in its sole discretion, except that cash shall be distributed
in lieu of any fractional share of Stock.  The second half of the Units payable
to the Participant in accordance with the provisions of this paragraph 3 shall
be paid solely in shares of Stock, solely in cash based on the Fair Market Value
of the Stock (determined as of the closing price on the last day of the Second
Restricted Period, or if not a business day, the first business day preceding
the last day of the Second Restricted Period), or in a combination of the two,
as determined by the Committee in its sole discretion, except that cash shall be
distributed in lieu of any fractional share of Stock.  For purposes of the
foregoing and if Units vest under paragraph 5 other than at the end of a
Restricted Period, the closing price will be determined with respect to the
applicable vesting date.



--------------------------------------------------------------------------------

4. Time of Payment. Except as otherwise provided in this Agreement, payment of
Units vested in accordance with the provisions of paragraph 5 will be delivered
as soon as practicable after the applicable vesting date (but in no event more
than 45 days after the applicable vesting date).


5. Vesting and Forfeiture of Units.


(a)  Units shall vest, and the Participant shall be entitled to settlement on
Units, when the applicable Restricted Period has ended. Except in the situations
described below, if the Participant's Date of Termination occurs during either
Restricted Period, then unvested Units shall be forfeited.


(b)  Units shall vest prior to the end of either Restricted Period, and the
Participant shall become entitled to settlement on Units, in the following
situations:


(i)  If the Participant's Date of Termination occurs by reason of the
Participant's death or Disability, then the Units vest as of the Participant's
Date of Termination.


(ii)  If (x) a Change in Control occurs prior to the end of either Restricted
Period, (y) the Participant's Date of Termination does not occur before the
Change in Control date, and (z) the Committee determines to accelerate such
vesting, then the Units vest as of the date of the Change in Control.


(c)  The Participant shall forfeit all unvested Units as of the date on which
the Committee determines the Participant materially violated (A) the provisions
of paragraph 10 below or (B) any non-competition agreement which the Participant
may have entered into with the Company.


6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The Company is entitled to (a)
withhold and deduct from future wages of the Participant (or from other amounts
due to Participant) or make other arrangements for the collection of all legally
required amounts necessary to satisfy such withholding or (b) require the
Participant promptly to remit such amounts to the Company.  Subject to such
rules and limitations as may be established by the Committee from time to time,
the withholding obligations described in this Section 6 may be satisfied through
the surrender of shares of Stock which the Participant already owns, or to which
the Participant is otherwise entitled under the Plan, including shares of Stock
to be settled under this Agreement.


7. Transferability. Units may not be sold, assigned, transferred, pledged or
otherwise encumbered until the expiration of the Restricted Period or, if
earlier, until the Participant is vested in the Units.   Transfers at death are
governed by paragraph 9(c) below.



--------------------------------------------------------------------------------

8. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall have the following meanings:


(a)  Change in Control. The term Change in Control shall mean (a) the sale,
lease, exchange or other transfer of all or substantially all of the assets of
the Company (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Company, (b) the approval by the
shareholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, (c) a successful tender offer for the Common Stock
of the Company, after which the tendering party holds more than 30% of the
issued and outstanding Common Stock of the Company, or (d) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 70% of the outstanding shares of the surviving company after the
transaction.


(b)  Date of Termination. The Participant’s Date of Termination shall be the day
immediately prior to the first day on which the Participant is not employed by
the Company or any subsidiary of the Company (a “Subsidiary”), regardless of the
reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence legally required or
approved by the Participant’s employer.


(c)  Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a Disability during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician approved by the Committee, can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.


(d)  Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


9. Binding Effect; Heirs and Successors.


(a)  The terms and conditions of this Agreement shall be effective upon delivery
to the Participant, with or without execution by the Participant.


(b)  This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.


(c)  If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.



--------------------------------------------------------------------------------

10. Disclosure of Information.  The Participant recognizes and acknowledges that
the Company’s trade secrets, confidential information, and proprietary
information, including customer and vendor lists and computer data and programs
(collectively “Confidential Information”), are valuable, special and unique
assets of the Company’s business, access to and knowledge of which are essential
to the performance of the Participant’s duties.  The Participant will not,
before or after his Date of Termination, in whole or in part, disclose such
Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant.  The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.


11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding on
all persons.  Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.


12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall wholly incorporate and be subject to the terms
of the Plan, a copy of which may be obtained from the Chief Financial Officer of
the Company (or such other party as the Company may designate); and this
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.


13. No Implied Rights.


(a)  The award of Units will not confer on the Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.


(b)  The Participant shall not have any rights of a shareholder with respect to
the Units until shares of Stock have been duly issued following settlement of
the Award as provided herein.



--------------------------------------------------------------------------------

14. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


15. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.


16. Governing Law; Jurisdiction; Class Action Waiver.  This Agreement shall be
governed by the laws of the State of Alabama without giving effect to the
choice-of-law provisions thereof.  The Circuit Court of the City of Birmingham
and the United States District Court, Northern District of Alabama, Birmingham
Division shall be the exclusive courts of jurisdiction and venue for any
litigation, special proceeding or other proceeding as between the parties that
may be brought, or arise out of, in connection with, or by reason of this
Agreement.  The parties hereby consent to the jurisdiction of such courts.  The
Participant agrees to litigate any dispute only as an individual and agrees not
to pursue or participate in any action as a class, collective, representative or
group action, or that seeks to award relief to a group in a single proceeding. 
Notwithstanding the waiver of Participant’s right to bring or participate in a
class, collective or other representative proceeding, Participant may have a
statutory right (for example, under the National Labor Relations Act) to act
concertedly on behalf of themselves and others to challenge this Agreement in
any forum, and if an employee acts concertedly to pursue any such proceeding,
the Company will not retaliate against an employee for doing so.  The Company is
entitled, however, to enforce this Agreement, including Employee’s agreement to
forego pursuing any covered dispute on a class, collective or representative
basis, and is entitled to seek dismissal of any such class, collective or
representative action and otherwise assert this Agreement as a defense in any
proceeding.


END OF EXHIBIT 10.1


